DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
Claims 1-13, 15, 17-20, 39, 40, 42, and 44 are amended. Claims 21-38 and 41 are canceled. Claims 45-50 are added. Claims 1-20, 39, 40, and 42-50 are pending.
The rejection of claims 1-20, 39, 40, and 42-44 under 112(a) is withdrawn in light of the amendments.
The rejection of claims 1 and 13 over Lee in view of Zhong is withdrawn in light of the amendments.

Information Disclosure Statement
The information disclosure statement filed 3/16/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Paragraphs [0049], [0055], [0068], and [0098] do not appear to support the limitation to the carbon particles and elemental metal sizes, but provide support for new claims 39-44.
Paragraphs [0050] and [0068] discuss elemental metal being provided in the pores of the carbon particles; however, those paragraphs do not explicitly disclose the relative sizes of the carbon particles and the elemental metal. Further, [0050] and [0068] do not describe the extent to which the elemental metal is provided in the pores. For example, if it was disclosed in the specification that the entire elemental metal particle is provided internal to the carbon material, then the amendment would be supported; however, the examiner is unable to find such a teaching. The skilled artisan will understand that a portion of an elemental metal may be provided in an externally opened pore of the carbon material regardless of the relative sizes as depicted below:

    PNG
    media_image1.png
    434
    659
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-20, 39, 40, 42-44, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 25, 26, and 31 of U.S. Patent No. 10,461,319 Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of ‘319 requires all of the limitations of claims 1, 2, and 41 of the application, in addition to further limitations, and therefore is not patentably distinct from the pending claims. 
Claims 2-13 of ‘319 require all of the limitations of pending claims 3-7 and 9-12, 39, 40, and 42, respectively.
Claim 14 of ‘319 requires all of the limitations of claims 13 and 15 of the application, in addition to further limitations, and therefore is not patentably distinct from the pending claims.

Claims 15-20 of ‘319 require all of the limitations of pending claims 14 and 16-20, respectively.
Claims 21 and 25 of ‘319 require all of the limitations of pending claims 44 and 43, respectively.


Claims 8 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,461,319 in view of Zhong et al. (US 2013/0157141).
Claim 1 of ‘319 teaches the electrode film of claim 1 but is silent on the film being dry (as required by claim 8) or free-standing (as required by claim 47).
Zhong teaches a method of forming an electrode including mixing carbon particles and binder into a dry blend which is fibrillized (abstract, Figure 1a).
Zhong further teaches that it is desirably to use this dry method of forming a battery electrode instead of a coating process with slurry since it is difficult, using coating process using a slurry, to form an even, homogeneous layer and that the process is costly, complicated, and requires large capital investment ([0007]). In contrast, the dry method with fibrillizable binder yields improved consistency and homogeneity of distribution of the binder and active material ([0015]).
It would have been obvious to the skilled artisan at the time of the invention to use the dry method of Zhong to form the electrode of Lee in order to yield improved consistency and homogeneity of distribution of the binder and active material, as well as reduce cost.

Claims 45 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 25 of U.S. Patent No. 10,461,319 in view of Lee et al. (US 2013/0157106). 
Claim 1 of ‘319 is silent on the relative sizes of the carbon particles and elemental lithium metal.
Lee teaches an energy storage device comprising first and second electrodes with a separator between ([0115]). Lee further teaches that one electrode comprises carbon particles and elemental metal (Figure 2, [0034]).
Lee teaches a method of making an energy storage device comprising combining elemental lithium metal and a plurality of carbon particles to form an electrode film mixture, and forming an electrode film (abstract, [0013]).

Lee teaches that the lithium metal particles are 5µm and the carbon particles are 10µm, which the skilled artisan will easily understand to be different sizes ([0069]).
It would have been obvious to the skilled artisan to substitute the known particle sizes of Lee and the results of the substitution would have been predictable. MPEP 2143 III B


Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/22, with respect to the prior art rejections have been fully considered and are persuasive.

With regard to the double patenting rejections, the arguments are not convincing. While the instant claims are drawn to electrode films, the claims of ‘319 are directed to energy storage devices which comprise electrodes having the claimed composition, and claim 14 of ‘319 specifically describes the electrode as electrode films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729